Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 20, 1974, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Although it was error for the trial court to have refused to permit disclosure of the location of the confidential vehicle identification number (see People v Ramistella, 306 NY 379; People v Silver, 39 NY2d 99), that error, under the facts of this case, was entirely devoid of prejudice to defendant since the stolen vehicle, in which he was apprehended, was identified by its owner and was otherwise clearly depicted in the proof. Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.